Citation Nr: 1827032	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-37 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents and as secondary to diabetes mellitus type II (diabetes).

2.  Entitlement to service connection for kidney disease, to include as due to exposure to herbicide agents and as secondary to diabetes.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to exposure to herbicide agents and as secondary to diabetes. 

4.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to exposure to herbicide agents and as secondary to diabetes. 

5.  Entitlement to service connection for diabetes, to include as due to exposure to herbicide agents. 



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that he is entitled to service connection for hypertension, kidney disease, right and left lower extremity peripheral neuropathy, and diabetes due to his active service, to include as due to exposure to herbicide agents (Agent Orange).  

Initially, the Board notes that while the Veteran does have current diagnoses of hypertension, chronic kidney disease, right and left lower extremity peripheral neuropathy, and diabetes, because the Veteran did not serve in a unit determined by VA or the Department of Defense (DoD) to have operated in the Korean demilitarized zone (DMZ), he is not entitled to a presumption of exposure to herbicide agents.  However, notwithstanding the presumption of exposure, a claimant can establish service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, although it appears that in a February 2014 VA Memorandum, the U.S. Army and Joint Service Records Research Center (JSRRC) coordinator made a formal finding that the information required to corroborate the Veteran's claim of exposure to Agent Orange is insufficient to send a request to the JSRRC, the RO, in an August 2014 deferred rating, requested additional development on the issues on appeal in that a formal finding be conducted.  However, to date this development has not been conducted.  

The Board finds that based on the Veteran's numerous lay statements, as well as his October 2017 Board hearing testimony, in conjunction with the various buddy statements, there are sufficient details of his exposure in the Korean DMZ in order to submit a request to the JSRRC for verification of exposure to herbicide agents.

The Veteran served in Korea from March 1968 to March 1968, assigned to Headquarters Battery 6th Battalion 80th Artillery.  Specifically, the Veteran testified that during his service in Korea, the order was given to them to defoliate the entire perimeter of the compound, as the vegetation was masking their ability to see.  This was done with 55 gallon drums of fluid.  The Veteran testified that they used hand sprayers to spray all the adjacent property with this defoliant.  He testified that he did not know until after he separated from service that they were using Agent Orange.  He testified that he came, and went to, the Korean DMZ.  The Veteran testified that his compound was located approximately six and a half to seven miles from the Korean DMZ.  As the first line of defense, he would go forward in the Korean DMZ for artillery.  They did maneuvers about once a month, up to and including around the DMZ and back down again.  Through the course of time, he was asked to go up to the inside of the DMZ, near the fence line to oversee the possibility that they may be able to run four observer positions from those points.  See October 2017 Hearing Testimony, 3-5.

Additionally, the record contains a January 2013 buddy statement by E.V.B., a retired U.S. Army Captain; a March 2014 buddy statement by A.R.S., a former solider of the U.S. Army; and in a March 2014 buddy statement by A.D.W., a former solider of the U.S. Army.  All of these men served in the same unit as the Veteran in Korea, in which they contend that they, including the Veteran, operated in or about the Korean DMZ.  Furthermore, they contend that due to the heavy vegetation that obscured visibility, quantities of herbicide were acquired to suppress the vegetation on the compound perimeter.  

This information had not been previously considered by the JSRRC coordinator.  Given such, although the Board greatly regrets the additional delay, a remand is required in order to verify whether the Veteran was exposure to herbicide agents.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC or other appropriate government records repositories, and attempt to verify the Veteran's report of herbicide agent exposure near the demilitarized zone (DMZ) in Korea from March 1968 to March 1969 based on the evidence of record to include, but not limited to, the following:

(a)  January 2013 buddy statement by E.V.B.
(b)  March 2014 statement by the Veteran
(c)  March 2014 buddy statement by A.R.S.
(d)  March 2014 buddy statement by A.D.W.
(e)  October 2018 Board Hearing Transcript

ALSO, SPECIFICALLY REFER TO PARAGRAPHS 5 AND 6 ABOVE.

2.  In the event that the JSRRC verifies that the Veteran was exposed to herbicide agents in Korean DMZ from March 1968 to March 1969, then obtain a medical opinion from a qualified medical professional.  The Veteran's entire claims file, to include a copy of this REMAND, must be provided to the VA examiner.  

All tests and studies deemed appropriate by the examiner must be conducted.  After performing any required tests, if necessary, and reviewing the entire record, the examiner should provide an opinion responding to the following questions:

(a)  Whether the Veteran's hypertension is at least as likely as not (50 percent or higher degree of probability) related to the Veteran's active service, to include as due to his verified exposure to herbicide agents.

(b)  Whether the Veteran's kidney disease is at least as likely as not (50 percent or higher degree of probability) related to the Veteran's active service, to include as due to his verified exposure to herbicide agents.

(c) Whether the Veteran's right lower extremity peripheral neuropathy is at least as likely as not (50 percent or higher degree of probability) related to the Veteran's active service, to include as due to his verified exposure to herbicide agents.

(d)  Whether the Veteran's left lower extremity peripheral neuropathy is at least as likely as not (50 percent or higher degree of probability) related to the Veteran's active service, to include as due to his verified exposure to herbicide agents.

(e) Whether the Veteran's diabetes is at least as likely as not (50 percent or higher degree of probability) related to the Veteran's active service, to include as due to his verified exposure to herbicide agents.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted or because of some other reason.

3.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

4.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


